Citation Nr: 0218162	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-07 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether requests for waiver of recovery of overpayments of 
compensation benefits in the amounts of $4,713.60 and 
$8,144 were timely filed.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION


The veteran had active service from July 1973 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 decision of the RO's Committee 
on Waivers and Compromises which denied entitlement to a 
waiver of recovery of overpayments of compensation 
benefits, on the basis that the requests for waiver had 
not been timely filed.  The veteran has been declared 
incompetent and in March 1993 the appellant was named as 
the custodian of the veteran for the purpose of receiving 
VA compensation benefits.  The record reflects that in 
November 2001 another custodian was appointed as the payee 
of the veteran's compensation benefits.


FINDINGS OF FACT

1.  By a letter dated November 19, 1998, from the VA Debt 
Management Center, the veteran's custodian was notified 
that she was indebted to the government in the amount of 
$4,713.60 due to an overpayment of compensation benefits, 
and that if she wanted to request waiver of recovery of 
the debt, she had 180 days to do so.

2.  The 180 days for claiming waiver expired in May 1999.

3.  The RO received a Financial Status Report from the 
veteran which was dated by her on December 4, 1998 and 
received by VA before May 1999.

4.  By letter dated April 12, 2000 from the VA Debt 
Management Center, the veteran's custodian was notified 
that the veteran was indebted to the government in the 
amount of $8,144 due to an overpayment of compensation 
benefits, and that if she wanted to request waiver of 
recovery of the debt, she had 180 days to do so.

5.  The 180 days for claiming waiver expired in October 
2000.

6.  The RO received a Financial Status Report from the 
veteran which was dated by her on April 25, 2000 and 
received by VA before October 2000.


CONCLUSION OF LAW

The veteran's requests for waiver of recovery of an 
overpayment of compensation benefits were timely filed.  
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 1.963(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By April 1984 rating decision, the RO granted a 100 
percent rating for the veteran's service-connected 
paranoid schizophrenia.

By August 1990 rating decision, the veteran was found to 
be incompetent.

In a VA Form 27-555 (Certificate of Legal Capacity to 
Receive and Disburse Benefits) dated in March 1993, it was 
noted that [redacted] was the payee of the veteran's VA 
compensation benefits and was designated as the custodian-
in-fact.

In an August 1994 letter to the RO, the veteran's payee, 
[redacted], indicated that he was the court-appointed 
guardian over the veteran's assets because she was 
mentally incompetent to manage the assets herself.  He 
indicated he was authorized to give her a small allowance 
each week.

In an August 1998 internal memorandum from the fiduciary 
unit, the RO noted that the veteran was at the Shelby 
County Jail as of July 22, 1998.

The RO sent a letter, dated August 26, 1998, to the 
veteran's custodian, [redacted], proposing to stop 
payments of compensation effective August 1, 1998, because 
the RO had received evidence that the veteran's estate was 
over $1500 as of July 22, 1998.  The custodian was 
notified that payments would not be adjusted for 60 days 
following the date of the letter so that he could submit 
evidence showing that the adjustment should not be made. 

In an October 1998 internal memorandum from the fiduciary 
unit, the RO noted that the veteran was released from the 
Shelby County Jail on October 13, 1998.

In a letter dated November 5, 1998, the RO terminated the 
veteran's compensation benefits effective August 1, 1998, 
"since the veteran's estate is over $1500 and the veteran 
is institutionalized by the government".  It was noted 
that the veteran's award was resumed, effective October 
13, 1998 since the veteran had been released from Shelby 
County Jail.  It was noted that if this change in award 
created an overpayment, the veteran would be notified 
shortly of the exact amount of the overpayment and would 
be provided information about repayment.

In a letter dated November 19, 1998, the VA Debt 
Management Center in St. Paul, Minnesota, informed the 
veteran's custodian that the veteran owed VA $4,713.60 due 
to the compensation benefits overpayment.  The custodian 
was informed that the veteran had the right to dispute the 
debt or the amount of the debt if she believed that she 
did not owe it or that the amount was incorrect.  She was 
also informed that she had the right to request a waiver 
of the debt and that specific information concerning her 
rights regarding the waiver, and instructions for 
requesting it were provided on the back of the letter.  On 
the back of the letter, the veteran was informed that 
under certain circumstances a waiver of the debt could be 
granted, and, regarding the time limit for filing, the 
letter stated, "However, your right to request waiver only 
lasts for 180 days."  The veteran was also informed that 
her waiver request must be in writing and that it should 
explain any responsibility he may have had in causing the 
debt or why he was not responsible for it; any undue 
financial hardship which would be caused by collection of 
the amount owed; and any other circumstances which he 
believed would show that collection of the debt would be 
inequitable to him.  To substantiate financial hardship, 
the veteran was instructed to complete an enclosed 
financial status report.

Of record is a copy of VA Form 20-5655, Financial Status 
Report, signed and dated by the veteran on December 4, 
1998.  There is an illegible date stamp on the document, 
but there is a handwritten notation which appears to show 
that the document was received on December 29, 1998.  The 
veteran reported total monthly net income of $1964 and 
total monthly expenses of $1205.  In Block 24A, Net 
Monthly Income Less Expenses the veteran wrote "$1964", 
and in Block 24B, Amount You Can Pay On A Monthly Basis 
Toward Your Debt, the veteran wrote, "$50."  On the second 
page of the form, in Block 25, the veteran indicated that 
she had $0 in the bank.  

A December 1998 letter from the Debt Management Center to 
the veteran's custodian began by noting receipt of the 
financial status report offering $50 a month.  It was also 
noted that based on the amount of the debt and other 
factors, the offer to repay $50 a month could not be 
accepted, and that $135 would be withheld each month from 
her "pension" benefits to apply to the debt of $4,713.60.

In a December 1999 internal memorandum from the fiduciary 
unit, the RO noted that the veteran was at the Shelby 
County Jail as of November 5, 1999.

The RO sent a letter, dated December 22, 1999, to the 
veteran's custodian, [redacted], proposing to stop 
payments of compensation effective December 1, 1999, 
because the RO had received evidence that the veteran's 
estate was over $1500 as of November 5, 1999.  The 
custodian was notified that payments would not be adjusted 
for 60 days following the date of the letter so that he 
could submit evidence showing that the adjustment should 
not be made.  The custodian was also notified that if the 
veteran continued to accept payments at the present rate 
for the next 60 days, and the RO determines that the 
proposed adjustment must be made, the veteran would have 
to repay all or part of the benefits received for the 60 
days.

In an April 2000 letter, the RO notified the veteran's 
custodian that the veteran's benefit payments had been 
stopped effective December 1, 1999 and that an overpayment 
had been created.  The RO indicated that the law required 
that they discontinue payments to an incompetent veteran 
when the veteran is institutionalized or hospitalized, 
with or without government expense, if the veteran has no 
spouse or child and an estate valued at $1,500 or more.  
The RO also indicated that the veteran had been paid too 
much, and that she would be notified shortly as to how 
much she was overpaid.  

Of record is a photocopy of VA Form 20-5655, Financial 
Status Report, signed and dated by the veteran on April 
25, 2000.  There is a date stamp indicating that the 
document was received April 28, 2000.  The veteran 
reported total monthly net income of $1854 and total 
monthly expenses of $1754.  In Block 24B, Amount You Can 
Pay On A Monthly Basis Toward Your Debt, the veteran 
wrote, "$100."  On the second page of the form, in Block 
25, the veteran indicated that she had $10,832 in the 
bank.  

A May 2000 letter from the Debt Management Center, 
addressed to the veteran and not her custodian, began by 
thanking her for her recent inquiry regarding her pension 
debt of $10,832.60.

Another copy of VA Form 20-5655, Financial Status Report, 
is in the claims file, signed and dated by the veteran on 
June 22, 2000.  There is a date stamp indicating that the 
document was received June 27, 2000.  The veteran reported 
total monthly net income of $0, total monthly expenses of 
$0, and total assets of $0.  

In an August 2000 internal memorandum from the fiduciary 
unit, the RO noted that the veteran was released from 
custody on July 14, 2000.

In a September 2000 letter, the RO notified the veteran's 
custodian that she had been released from the Shelby 
County Jail as of July 14, 2000 and that her benefits had 
been reinstated.

Received from the veteran in January 2001 was a VA Form 
21-4138, Statement in Support of Claim, in which she 
reported that at the time of her release she was homeless 
and she was requesting a waiver because of her 
homelessness.  

Of record is a photocopy of VA Form 20-5655, Financial 
Status Report, signed and dated by the veteran on December 
29, 2000.  There is a date stamp indicating that the 
document was received on January 16, 2001.  The veteran 
reported total monthly net income of $1824, total monthly 
expenses of $1386, and total assets of $2,720.93.  

By January 2001 decision, the Committee on Waivers and 
Compromises (COWC) denied the veteran's request for 
waiver, finding that the request for waiver was not timely 
filed, within 180 days of the date of notification of the 
indebtedness.

In a February 2001 letter from the veteran's custodian, he 
indicated that the letter was a formal notice of 
disagreement with the decision to deny waiver.  The 
custodian indicated that if any further documentation or 
response was needed, he, as the veteran's court-appointed 
guardian, should be advised.  Enclosed was a statement 
from the veteran dated in January 2001 in which she 
indicated that when she was released from jail she was in 
debt and homeless, and that she had been renting a room 
since September 2000.  She requested that if her waiver 
was denied again, that her monthly payment toward the debt 
be reduced.  

In a February 2001 memorandum, the chief of operations 
notified the COWC that demand letters were sent to the 
veteran's custodian on November 19, 1998 and April 12, 
2000 and were not returned as undeliverable.

In an April 2001 memorandum, the COWC affirmed the 
decision to deny waiver, rendered in January 2001.

In April 2001 a statement of the case was issued.  
Received from the veteran was a VA Form 9 in which she 
claimed that her custodian failed to ask for a waiver 
within the 180 days, that her custodian never told her 
that she had 180 days to request a waiver, and that she 
never received any papers telling her she had 180 days to 
request a waiver.

In a June 2001 letter, the RO notified the veteran's 
custodian that a copy of VA Form 9 had been received by 
the COWC, but was not acceptable as submitted.  It was 
noted that the VA Form 9 must be signed by the custodian 
of the incompetent veteran, and that the original form 
should be submitted.  The RO returned the copy of the VA 
Form 9 received from the veteran, and enclosed another VA 
Form 9 for the custodian's completion and signature.  
Received from the veteran's custodian in September 2001 
was the veteran's original VA Form 9, with the custodian's 
signature, and a notation from the custodian in which he 
asserts that he sent all the veteran's letters to her, 
even while she was in jail.

Analysis

The Court has recently held, in Barger v. Principi, 16 
Vet. App. 132 (2002), that the 
notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA), do not apply to 
waiver claims.  As such, the Board finds no further action 
is required to comply with the VCAA in this case.

The law requires that a request for waiver of recovery of 
an overpayment must generally be filed within 180 days of 
the date of notification of the indebtedness.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the COWC that, as a 
result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the 
time customarily required for mailing (including 
forwarding).  If the requester does substantiate that 
there was such a delay in the receipt of the notice of the 
indebtedness, the Chairperson shall direct that the 180 
day period be computed from the date of the requester's 
actual receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).

The first letter notifying the veteran of her waiver 
rights with regard to the overpayment created from July to 
October 1998, was sent to her custodian and was dated 
November 19, 1998.  The second letter notifying the 
veteran of her waiver rights with regard to the 
overpayment created from November 1999 to March 2000 was 
sent to her custodian and was dated April 12, 2000.  
Therefore, her waiver requests should have been received 
by the VA 180 days thereafter, in May 1999 and in October 
2000.  

The COWC did not consider whether the Financial Status 
Reports, signed and dated by the veteran on December 4, 
1998 and April 25, 2000, could be construed as requests 
for a waiver.  The statute and regulations do not provide 
any specific requirements as to what constitutes a waiver 
request.  However, on the back of the November 19, 1998 
notification letter, the veteran was informed that the 
waiver must be in writing and that it should explain any 
responsibility she may have had in causing the debt or why 
he was not responsible for it; any undue financial 
hardship which would be caused by collection of the amount 
owed; and any other circumstances which she believed would 
show that collection of the debt would be inequitable to 
her.  To substantiate financial hardship, she was directed 
to complete the enclosed financial status report and 
include it with her request for waiver.  The April 12, 
2000 letter from the Debt Management Center to the 
veteran's custodian, notifying him of the overpayment, is 
not included with the claims folder; however, there is a 
certification in the claims file that such a letter was 
sent.  Thus, in the judgment of the Board, the Financial 
Status Reports, signed and dated by the veteran on 
December 4, 1998 and April 25, 2000, contain sufficient 
information to be construed as requests for waiver of 
recovery of the indebtedness.  Under the circumstances of 
this case, after applying the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the waiver 
requests were received by the VA by May 1999 and by 
October 2000, which are within the 180-day periods for 
requesting waiver.

Because the Board is granting the appeal of the timeliness 
issue, the COWC must now adjudicate the merits of the 
timely filed waiver requests.  In that regard, the Board 
notes that there appears to be a problem with the manner 
in which the RO created the overpayments.  The record 
reflects that the veteran was held in the Shelby County 
Jail from July to October 1998 and from November 1999 to 
July 2000, as indicated in memorandum provided by the RO's 
fiduciary unit.  There is, however, a lack of specific 
information of record regarding the basis for her 
incarceration at Shelby County Jail.  There is also no 
custodian/guardianship folder of record, which may provide 
the missing information regarding the veteran's 
incarceration, since the fiduciary unit provided notice of 
when the veteran was incarcerated and when she was 
released.  The record reflects that the RO has repeatedly 
used 38 C.F.R. § 3.557 as the basis for stopping the 
veteran's compensation benefits, including on August 1, 
1998 and December 1, 1999.  Pursuant to 38 C.F.R. § 3.557, 
in any case where a veteran having neither spouse nor 
child is being furnished hospital treatment or 
institutional or domiciliary care without charge or 
otherwise by the United States, or any political 
subdivision thereof, is rated by VA as being incompetent, 
and the veteran's estate, from any source equals or 
exceeds $1,500, further payments of compensation shall not 
be made until the estate is reduced to $500.  38 U.S.C.A. 
§ 5503(b)(1)(A), 38 C.F.R. § 3.557.  The record, however, 
appears to show that the veteran was incarcerated at the 
Shelby County Jail during the periods of time in question, 
and was not institutionalized, as required for 
consideration of 38 C.F.R. § 3.557.  From available 
information, it is unclear whether 38 C.F.R. § 3.665, 
concerning incarceration in a penal institution for more 
than 60 days, is applicable.

In any event, the RO should review the question of proper 
creation of the overpayments, as well as the merits of 
entitlement to waiver of recovery of the overpayments.  As 
to the limited issue presently on appeal, the Board finds 
that the veteran's requests for waiver of recovery of the 
assessed compensation overpayments were timely filed.  







ORDER

The veteran's requests for waiver of recovery of 
overpayments of compensation benefits in the amounts of 
$4,713.60 and $8,144 were timely filed; the appeal of this 
timeliness issue is granted.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

